Citation Nr: 1703122	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-43 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for hypertension.

In August 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO. A transcript of the hearing has been associated with the claims file. 

In January 2014 and April 2016, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

During the course of the appeal, the Veteran was represented by The American Legion, and a January 1997 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, is of record. However, in a number of statements submitted by the Veteran, the earliest of which is dated in June 2013, the Veteran requested that VA cancel the appointment of representation. Thus, despite the Informal Hearing Presentation submitted by The American Legion in March 2016, the Veteran is pro se in the current appeal.

The Veteran, in a March 2014 statement, asserted entitlement to an increased rating for his service-connected panic/depressive disorder, and wrote as if such were already in process. Review of the claims file is silent for a prior unadjudicated claim for such an increased rating. Since the Board does not have jurisdiction over the raised claim, it is referred to the RO for appropriate development and consideration. 


FINDING OF FACT

The Veteran's hypertension was not caused and has not been aggravated by his service-connected panic disorder, did not manifest until years after separation from service, and is not related to any disease, injury, or event in service.

CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Duties to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in letters dated September 2008 and April 2016.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

 VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file to the extent possible.  

At the time of the Veteran's August 2010 Board hearing, he reported that he had been treated by a VA psychiatrist, Dr. Gambel, who helped him file his claim of entitlement to service connection for hypertension.  Of record is a May 2009 statement, submitted prior to the Veteran's August 2010 Board hearing, from R. Gambel, a VA social worker and not a psychiatrist, that speaks to the etiology of the Veteran's psychiatric disability, and not his hypertension.  During his Board hearing, the Veteran reported that he would secure from "Dr. Gambel" a statement supporting his conclusion that the Veteran's hypertension was secondary to his service-connected panic/depressive disorder.  The VLJ agreed to hold the record open for thirty days to allow the Veteran an opportunity to submit the statement; however, the Veteran did not do so.  In the April 2016 remand, the Board instructed that the Veteran be given another opportunity to secure from "Dr. Gambel" or any other treatment provider a statement in support of his claim.  In an April 2016 letter, VA requested that the Veteran secure from "Dr. Gambel" or any other treatment provider a statement in support of his claim.  The Veteran was requested to respond within 30 days.  No response from the Veteran is of record.

In a March 2014 statement, the Veteran asserted that his hypertension was related to stress and that he experienced stress from his service-connected "pain disorder."  He concluded that such certainly aggravated his hypertension.  In the April 2016 remand, the Board requested that the Veteran clarify to which specific service-connected disability he attributed his hypertension.   In an April 2016 letter, VA asked for the requested clarification from the Veteran.   The Veteran was requested to respond within 30 days.  No response from the Veteran is of record.

VA has provided a medical examination concerning the Veteran's hypertension disability in February 2014.  An addendum to the examination report was obtained in August 2016.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the report of the February 2014 examination in conjunction with the August 2016 addendum provides the information needed to fairly decide the claim for service connection, including addressing the determinative issues of diagnosis and causation.  The examiner reviewed and commented on evidence of record, examined the Veteran, directly commented on the Veteran's theories of entitlement, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claim.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination report when considered with the addendum opinion.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinion has sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinion made, the Board finds that the February 2014 VA examination, when considered as a whole with the August 2016 addendum along with the other evidence of record, is adequate.  

 The Veteran also had a hearing before the Board. The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488   (2010).

 In light of the above development, there has been substantial compliance with the Board's prior  remand directives.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016).

In addition, certain chronic diseases, including hypertension, will be presumed to have been incurred in service if they manifest to a compensable degree within one year of the Veteran's discharge from service.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Hypertension is defined as diastolic blood pressure being predominantly 90mm or greater, and "isolated systolic hypertension" as systolic blood pressure being predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

The Veteran has asserted that his hypertension is related to stress and that he experiences stress from his service-connected panic disorder.  He has also asserted that such has certainly aggravated his hypertension.

In support of this assertion, the Veteran has submitted pages from the Merck pharmaceutical manual which state that stimulation of the sympathetic nervous system raises blood pressure, usually more in hypertensive or prehypertensive patients than in normotensive patients.

The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'".  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  As the submitted pages from the Merck manual are not specific to the Veteran, the Board finds them to be of minimal persuasive value regarding his specific claim.

In February 2014, the Veteran was examined by a VA physician for the purpose of assessing the etiology of his hypertension.  The examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by the panic disorder, as panic is not a cause of blood pressure elevation except in extreme conditions, and the Veteran's pressure had been well-controlled on medications.  In an August 2016 addendum, the VA examiner remarked that panic attacks may cause a transient rise in blood pressure, but blood pressure decreases as the panic does.  As such, the examiner opined that panic attacks did not cause or aggravate the Veteran's hypertension.

The VA examiner's opinion is highly probative, as it is supported by an explanation and represents the conclusion of a medical professional based on a physical examination of the Veteran, a review of his medical history, and a review of the current medical literature on hypertension.  This opinion carries more weight than the Veteran's unsupported lay statements, as the relationship between his panic disorder and hypertension is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Veteran has argued that spikes in his blood pressure when seeking medical treatment evidence a relationship between his panic disorder and hypertension.  The VA treatment records, such as those dated in February 1989, March 1989, March 1995, and May 1995, amply document increases in blood pressure when the Veteran has been treated at VA.

While the above records show elevated blood pressure readings while receiving medical attention, they do not show that his hypertension has been caused or permanently aggravated by his panic disorder. As noted by the VA examiner, it is well known that there can be transient spikes in blood pressure related to panic attacks, but such fluctuations do not equate to an actual aggravation of hypertension.  Thus, the VA treatment records are in fact consistent with the VA examiner's opinion, and do not show that the Veteran's panic disorder caused or aggravated his underlying hypertension.

Accordingly, the preponderance of the evidence weighs against secondary service connection for hypertension on the basis of being caused or aggravated by panic disorder.  See 38 C.F.R. § 3.310 (2016).

The preponderance of the evidence also weighs against a direct relationship to service, as the Veteran's hypertension did not manifest until several years after service.

Hypertension is defined as diastolic blood pressure being predominantly 90mm or greater, and "isolated systolic hypertension" as systolic blood pressure being predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  The Board notes that a service treatment record form August 1973 contains a blood pressure reading of 140/90.  However, the other blood pressure readings in the service treatment records are 114/84 (in April 1972), 100/70 (in August 1973), and 102/68 (in June 1974).  As such, the evidence does not show that the Veteran's diastolic blood pressure was predominantly 90mm or greater, or that the Veteran's systolic blood pressure was predominantly 160mm or greater, while he was on active duty.  Additionally, the Board asked the February 2014 VA examiner to comment on the in-service reading of 140/90.  In the August 2016 addendum, the VA examiner acknowledged the one in-service blood pressure reading of 140/90 but said that one reading was not a diagnosis of hypertension.  The examiner reiterated that the Veteran did not start treatment until years after his service.

The earliest objective documentation of hypertension is a December 1988 treatment record which contains a blood pressure reading of 162/92.  On repeat testing, it was 132/96.  The examiner gave the Veteran a diagnosis of possible mild hypertension.

In the February 2014 opinion, the VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred during service, as the Veteran's blood pressures during service and on separation were normal.  In the August 2016 addendum, the VA reiterated his conclusion that the Veteran's hypertension was less likely than not caused or aggravated by service.  He acknowledged the one in-service blood pressure reading of 140/90 but said that one reading was not a diagnosis of hypertension.  The examiner reiterated that the Veteran did not start treatment until years after his service.

 Because the Veteran's hypertension did not manifest until 1988, the provisions of 3.307(a) and 3.303(b) of the regulations do not apply.  It did not manifest to a compensable degree within one year of separation, and there is no evidence of signs or symptoms of hypertension during service or in the ensuing years to establish service connection based on a chronicity in service or a continuity of symptomatology after service.  See id.  

The Board acknowledges the Veteran's present contentions that his hypertension first manifest itself during active duty and has persisted from that time through the present.  However, given the absence of complaints or clinical findings related to hypertension, the Board concludes that any suggestions by the Veteran of a continuity of symptomatology since service are not credible.  In reaching this conclusion, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, it is relying on the fact that the physical examination at the conclusion of the Veteran's period of active duty revealed no evidence of hypertension.  In fact, the Board finds it significant that the Veteran affirmatively stated on a June 1974 health questionnaire that he did not have heart problems or vascular disease.  Additionally, in the private treatment record from December 1988 which contains the first diagnosis of possible mild hypertension of record, the Veteran responded "he's never had this told him before" when the examiner informed him that his blood pressure was slightly elevated.  Based on this evidence, the Board finds that any suggestions of chronic problems following his period of active duty are not credible.

The preponderance of the evidence weighs against a nexus between service and the later development of hypertension.  As found by the VA examiner, the examiner reviewed the claims file and found against a relationship to service.  Thus, in light of the VA examiner's opinion and the fact that hypertension did not manifest until several years after service, the evidence weighs against a nexus between the Veteran's service, and the later onset of hypertension.  Thus, service connection is not warranted under 38 C.F.R. § 3.303 (a).  See Shedden, 381 F.3d at 1166-67.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension is denied.  See 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


